DENY in Part and DISMISS in Part; Opinion Filed October 24, 2016.




                                         S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-16-01229-CV

                        IN RE SIDNEY JOHNSON BIGHAM, Relator

                 Original Proceeding from the 296th Judicial District Court
                                   Collin County, Texas
                           Trial Court Cause No. 296-30003-2014

                             MEMORANDUM OPINION
                         Before Justices Francis, Fillmore, and Stoddart
                                  Opinion by Justice Fillmore
       Before the Court is relator’s October 19, 2016 petition for writ of mandamus in which he

complains of various actions of the Texas Department of Family and Protective Services

(TDFPS) and the assigned TDFPS case worker. Relator asks the Court to order the trial court to

sever the portion of the underlying case related to his daughter from the portion of the case

related to his daughter’s half-siblings of whom relator is not the father, and to transfer the

severed portion of the underlying case to Dallas County. Alternatively, relator asks the Court to

order TDFPS to bring the child back to Dallas County and to appoint a new case worker.

       The petition does not include a supporting record or appendix as required by rules of

appellate procedure 52.3(k) and 52.7. TEX. R. APP. P. 52.3(k), 52.7. As the party seeking relief,

the relator has the burden of providing the Court with a sufficient record to establish his right to

mandamus relief. See, e.g., In re Jones, No. 05-16-00230-CV, 2016 WL 836835 (Tex. App.—

Dallas March 4, 2016, orig. proceeding) (mem. op.). Relator is not entitled to a writ ordering the
trial court to sever the portion of the underlying case relating to his daughter and transfer the

severed portion of the underlying case to Dallas County because he has failed to provide a record

showing that he sought the requested relief in the trial court, brought the motion to the trial

court’s attention, and asked for a hearing or ruling, and that the trial court denied the relief

requested or refused to rule. See In re Blakeney, 254 S.W.3d 659, 661 (Tex. App.—Texarkana

2008, orig. proceeding) (noting trial courts are entitled to a reasonable time in which to rule and

determining sixth month delay not unreasonable); see also In re Harris, No. 14–07–231–CV,

2007 WL 1412105, at *1 (Tex. App.—Houston [14th Dist.] May 15, 2007, orig. proceeding)

(holding relator not entitled to mandamus relief when record did not show relator alerted trial

court of motion by setting for submission or hearing).

       As for the request that this Court order the TDFPS to return the child to Dallas County

and appoint a new case worker, this Court lacks jurisdiction to order TDFPS to act because

TDFPS is not a judge of a district or county court in this Court’s district, and compelling TDFPS

to act is not necessary to enforce our jurisdiction. See TEX. GOV’T CODE ANN. § 22.221(a), (b)

(West 2004) (writ power).

       Accordingly, we DENY the petition to the extent relator asks the Court to order the trial

court to sever the portion of the underlying case relating to his daughter and transfer the severed

portion of the underlying case to Dallas County.         We DISMISS the petition for want of

jurisdiction to the extent relator asks the Court to order the TDFPS to take certain actions.




                                                     /s/ Robert M. Fillmore/
                                                     ROBERT M. FILLMORE
                                                     JUSTICE
161229F.P05
                                                 2